     Case 2:20-cv-01924-JAT-ESW Document 34 Filed 12/10/20 Page 1 of 5




 1   WO                                                                                    KAB

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9    Angel Lopez Garcia,                           No. CV 20-01924-PHX-JAT (ESW)
10                        Plaintiff,
11    v.                                            ORDER
12
      Centurion of Arizona, LLC, et al.,
13
                          Defendants.
14
15          Plaintiff Angel Lopez Garcia, who is represented by counsel, filed this action
16   pursuant to 42 U.S.C. § 1983 and Arizona state law. Before the Court is Plaintiff’s Motion
17   for Temporary Restraining Order and Preliminary Injunction (Doc. 5).
18   I.     Background
19          On screening the original Complaint under 28 U.S.C. § 1915A(a), the Court
20   determined that Plaintiff stated: (1) an Eighth Amendment claim against Defendants
21   Stewart, Olmstead, and Smith based on deliberate indifference to serious medical needs,
22   (2) an Eighth Amendment policy, practice, or custom claim against Defendant Centurion
23   of Arizona (“Centurion”), (3) a state law medical malpractice claim against Defendants
24   Stewart and Olmstead, (4) a state law medical malpractice claim against Defendant
25   Centurion based on vicarious liability, and (5) a medical malpractice and negligence claim
26   against Defendants Simons Physical Therapy and Jennings. (Doc. 7.)
27          The Court dismissed the fictitiously named Defendants and the Americans with
28   Disabilities Act (ADA) claim in Count Five because it was improperly asserted against
     Case 2:20-cv-01924-JAT-ESW Document 34 Filed 12/10/20 Page 2 of 5




 1   certain Defendants in their individual capacities. (Id.) Plaintiff subsequently filed a First
 2   Amended Complaint reasserting the claims recognized in the Screening Order and asserted
 3   an additional ADA claim against the Arizona Department of Corrections (ADC).1
 4   II.    Plaintiff’s Motion for Injunctive Relief
 5          In his Motion, Plaintiff asserts that while in the custody of the ADC, he has suffered
 6   from severe hip and spine impairments for which prison medical providers have prescribed
 7   a walker, wheelchair, ramps, handrails, medications, and ordered updated MRI exams and
 8   specialist consultations since the summer of 2019. (Doc. 5 at 1-2.) Plaintiff asserts that on
 9   September 29, 2020, Centurion discontinued all of Plaintiff’s treatments and orders without
10   explanation. (Id. at 2.) Plaintiff requests that the Court order that Centurion (1) be enjoined
11   from denying, obstructing, interfering, or delaying Plaintiff’s access to wheelchair, ramps,
12   handrails, and medications, (2) be enjoined from denying, obstructing, interfering with, or
13   delaying Plaintiff’s access to his neurosurgeon, Dr. Iman Faez-Erfan of Valleywise Health,
14   and the radiological exams, surgery, rehabilitation, and other diagnosis and treatment as
15   deemed necessary by the neurosurgeon for Plaintiff’s severe labral tear of right hip and
16   degenerative conditions of his spine, (3) immediately transfer Plaintiff to a medical unit or
17   ADA accessible unit within 7 days of the Court’s Order, and (4) have a non-party medical
18   provider assess Plaintiff’s functional abilities to determine if Plaintiff has a disability that
19   requires him to be transferred to an ADA-accessible facility. (Id. at 4.)
20          In Response, Defendants assert that Plaintiff has received a wheelchair despite
21   evidence suggesting it is unnecessary, he has received or is receiving pain medications, he
22
23
            1
              The docket reflects that the ADC was served on November 5, 2020, but has not
24   yet appeared in this action. The Court notes that the proper party to an ADA claim is
25   generally the State of Arizona or the Director of the ADC in his official capacity. See
     Seawright v. Arizona, No. CV 11–1304–PHX–JAT, 2012 WL 2191709, at *3 (D. Ariz.
26   June 13, 2012) (“No Arizona state legislation provides the ADC with authority to sue or
27   be sued. Since the ADC is a non-jural entity that is not authorized under Arizona law to
     sue or be sued, it is not a proper party and is subject to dismissal. See generally AZ ST T.
28   41, Ch. 11, Art. 1, et seq.”). Since the ADC has been served with the First Amended
     Complaint, the Court will take no further action with regard to this Defendant at this time.

                                                  -2-
     Case 2:20-cv-01924-JAT-ESW Document 34 Filed 12/10/20 Page 3 of 5




 1   has had MRIs, neurologist and orthopedic specialist examinations, including an EMG and
 2   he was scheduled for MRIs and specialist appointments scheduled within two weeks of the
 3   time the response was filed. (Doc. 26 at 2.) Defendants assert that Plaintiff has been
 4   provided medical ice, has a walker, and is being weaned from pain medications. (Id. at 2-
 5   3.)
 6           Defendants assert that Plaintiff’s pain and alleged injuries have been documented to
 7   be inconsistent with examination findings. (Id. at 3.) Defendants assert that Plaintiff’s
 8   treating provider, Nurse Practitioner Olmstead, has made a medical decision to wean
 9   Plaintiff off of muscle relaxers, opioids, and Gabapentin, but Plaintiff is still being provided
10   Tramadol and Cymbalta and that ibuprofen has been added to replace naproxen, but
11   Plaintiff is now refusing ibuprofen. (Id. at 4-5.)
12           Defendants assert that Plaintiff has been provided a wheelchair as of October 26,
13   2020 until he is seen at a follow-up orthopedic examination and the physician provides a
14   recommendation. (Id. at 5.)
15           In Reply, Plaintiff asserts that the injunctive relief he seeks is not moot because the
16   relief provided is only temporary, partial, or promised. Plaintiff asserts that he is concerned
17   that his wheelchair will be removed again if his Motion is denied, that he is being provided
18   ineffective pain medication and is allergic to ibuprofen, and that he has not received the
19   return of several of his assistance devices, most of his medications, and has not received
20   the orthopedic exam recommended by a specialist in November 2019, and Plaintiff is
21   concerned that when he is sent for the orthopedic consult, the specialist will not be provided
22   all of medical records, which has caused issues with Plaintiff getting proper care in the
23   past.
24   III.    Injunctive Relief Standard
25           “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
26   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
27   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
28   U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council, Inc., 555



                                                  -3-
     Case 2:20-cv-01924-JAT-ESW Document 34 Filed 12/10/20 Page 4 of 5




 1   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
 2   never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
 3   (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable harm without
 4   an injunction, (3) the balance of equities tips in his favor, and (4) an injunction is in the
 5   public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
 6   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
 7   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
 8   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
 9   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
10   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious
11   questions variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger
12   showing of one element may offset a weaker showing of another.” Lopez, 680 F.3d at
13   1072.
14           Regardless of which standard applies, the movant “has the burden of proof on each
15   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
16   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
17   mandatory preliminary injunction, which should not be granted “unless the facts and law
18   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
19   Cir. 1986) (citation omitted).
20           The Prison Litigation Reform Act imposes additional requirements on prisoner
21   litigants who seek preliminary injunctive relief against prison officials and requires that
22   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
23   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
24   999 (9th Cir. 2000).
25   IV.     Discussion
26           Throughout the briefing on this Motion, Plaintiff’s medical treatment was changing
27   and the Parties appear to agree that Plaintiff has upcoming scheduled appointments.
28   Although Plaintiff expresses fear that if the Court does not intervene, his care will return



                                                  -4-
     Case 2:20-cv-01924-JAT-ESW Document 34 Filed 12/10/20 Page 5 of 5




 1   to the allegedly deficient care he was receiving, the Court cannot intervene in the absence
 2   of irreparable harm. On this record, the Court cannot conclude that Plaintiff will suffer
 3   irreparable harm in the absence of an injunction. See Caribbean Marine Servs. Co., Inc. v.
 4   Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (speculative injury is not irreparable injury
 5   sufficient for a preliminary injunction); see Winter, 555 U.S. at 22. To support a mandatory
 6   preliminary injunction for specific medical treatment, a plaintiff must demonstrate ongoing
 7   harm or the present threat of irreparable injury, not a past injury. See Conn. v. Mass., 282
 8   U.S. 660, 674 (1931) (an injunction is only appropriate “to prevent existing or presently
 9   threatened injuries”); Caribbean Marine, 844 F.2d at 674. Plaintiff argues that the
10   violation of his constitutional rights is, in itself, irreparable harm, but Defendants are
11   already required, by law, to not violate Plaintiff’s constitutional rights. As of the date of
12   the conclusion of the briefing, Plaintiff was in possession of a wheelchair and was
13   scheduled for follow-up treatment, which would presumably determine what medications
14   he should appropriately be given, and whether he needs ADA accommodations. As such,
15   Plaintiff has not shown that he will suffer irreparable harm in the absence of an injunction
16   on this record, and his Motion will be denied without prejudice.
17   IT IS ORDERED:
18          (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s Motion
19   for Temporary Restraining Order and Preliminary Injunction (Doc. 5).
20          (2)    Plaintiff’s Motion for Temporary Restraining Order and Preliminary
21   Injunction (Doc. 5) is denied without prejudice.
22          Dated this 10th day of December, 2020.
23
24
25
26
27
28



                                                 -5-
